IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 30 WM 2015
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
MICHAEL J. PENDLETON,         :
                              :
                Petitioner    :


                                       ORDER


PER CURIAM
      AND NOW, this 29th day of June, 2015, the Application for an Immediate

Hearing and the Application for Extraordinary Relief are DENIED.